DETAILED ACTION
	
Response to Arguments
Applicant’s arguments, see application, filed 08/15/2021, with respect to the priority concern and 112 rejections have been fully considered and are persuasive.  It was unclear to the examiner if a time extension can be submitted without a reply to extend the statutory period of a parent case.  Upon further review, it appears this is acceptable as found in MPEP 710.02e Extension of time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (herein after will be referred to as Brennan) (US 20140285811).



acquiring a plurality of OCT images of a region of interest (ROI) over a time period using a swept-frequency source, [See Brennan [Fig. 1] Swept source (130).  Also, see 0004, OCT imaging system for imaging materials.] 
wherein each OCT image comprises a pattern of A-scans and B-scans that form an OCT image volume; [See Brennan [0004] A series of spatially adjacent A-scans are combined to form a 2d image of the imaged area, termed a B-scan…and C-scans or 3D images are formed by stacking multiple B-scans.] 
creating a volumetric rendering of each OCT image volume using a graphics-based computer software program, and  [See Brennan [0004] C-scans or 3D images are formed by stacking multiple B-scans.  Also, see 0047, electronic processing hardware is implemented using a GPU (i.e. GPU will render the volume/C-scans image).]
displaying each rendering in a display of the microscope during the time period.  [See Brennan [0088] Display captured C-Scans.]

Regarding claim 24, Brennan discloses the method of claim 21.  Furthermore, Brennan discloses
wherein displaying each rendering comprises creating and displaying renderings simultaneously from two different perspectives for stereoscopic viewing.  [See Brennan [0090] Display for each eye which displays different images (i.e. left and right) to provide a 3D image.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Doi et al. (herein after will be referred to as Doi) (US 20030099388) and in further view of Huang et al. (herein after will be referred to as Huang) (US 20140160487).

Regarding claim 22, Brennan discloses the method of claim 21.  Furthermore, Brennan does not explicitly disclose
wherein creating a volumetric rendering comprises electronically filtering each OCT image volume, followed by filtering B-scans, then rendering each OCT image volume to a two dimensional image using ray casting, edge enhancement, and/or depth-based shading.  
However, Doi does disclose
wherein creating a volumetric rendering comprises electronically filtering each OCT image volume, followed by filtering B-scans, [See Doi [0041] 3D filtering followed by 2D filtering.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Doi, in order to improve upon detecting objects within computed tomography images [See Doi [0030-0031]].
Brennan (modified by Doi) do not explicitly disclose
then rendering each OCT image volume to a two dimensional image using ray casting, edge enhancement, and/or depth-based shading.  
However, Huang does disclsoe
then rendering each OCT image volume to a two dimensional image using ray casting, edge enhancement, and/or depth-based shading.  [See Huang [0022] Ray casting based volume rendering….2D display of images.  Also, see 0037, volume rendering is used to display a 2D projection of a 3D image data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan (modified by Doi) to add the teachings of Huang, in order to improve upon OCT imaging systems [See Huang [0006]].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Awdeh (US 20080123183).

wherein renderings are displayed simultaneously alongside a view of the ROI seen through microscope oculars.  
However, Awdeh does disclose
wherein renderings are displayed simultaneously alongside a view of the ROI seen through microscope oculars.  [See Awdeh [0035 and Fig. 2] In addition to the view of the surgical field, one or more images are produced in the view provided to the user.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Awdeh, in order to permit the user to maintain concentration on the object on which the microscope is trained [See Awdeh [0035]].

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Kang et al. (herein after will be referred to as Kang) (US 20130271757).

Regarding claim 25, Brennan discloses the method of claim 21.  Furthermore, Brennan does not explicitly disclose
wherein the renderings are created and displayed in a range of approximately 1.8-10.0 volumes/second.  
However, Kang does disclose
wherein the renderings are created and displayed in a range of approximately 1.8-10.0 volumes/second.  [See Kang [0164] GPU accelerated OCT processing and visualization have enabled real-time 4D imaging at the speed up to 10 volume/second.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Kang, in order to improve upon volumetric visualization in OCT systems [See Kang [0026]].

Regarding claim 26, Brennan discloses the method of claim 21.  Furthermore, Brennan does not explicitly disclose
wherein the computer software is configured to save each rendering immediately after acquisition to produce a recording of the ROI during the time period.  
However, Kang does disclose
wherein the computer software is configured to save each rendering immediately after acquisition to produce a recording of the ROI during the time period.  [See Kang [0024] Capture and save.]
Applying the same motivation as applied in claim 25.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Awdeh (herein after will be referred to as Awdeh ‘528) (US 20150077528).


wherein an imaging depth is selected by increasing or decreasing a signal from the OCT image volume to enable a view of internal or deeper structures.  
However, Awdeh does disclose
wherein an imaging depth is selected by increasing or decreasing a signal from the OCT image volume to enable a view of internal or deeper structures.  [See Awdeh [0148] Adjusting the rendering parameters according to user inputs or the patent images…to assist the viewing of the anatomical features by the surgeon.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Kang, in order to improve upon user convenience by allowing the user to adjust the viewing parameters of what is being displayed in a surgical system [See Awdeh [0148]].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20140285811) in view of Izatt et al. (herein after will be referred to as Izatt) (US 20120188555).

Regarding claim 28, Brennan discloses the method of claim 21.  Furthermore, Brennan does not explicitly disclose
wherein an imaging depth is selected by digitizing a source clock, creating a resampling vector, and interpolating the resampling vector.  

wherein an imaging depth is selected by digitizing a source clock, creating a resampling vector, and interpolating the resampling vector.  [See Izatt [0073] Laser signal was digitized…recalibration vector, and interpolating the recalibration vector to increase the achievable imaging depth.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Brennan to add the teachings of Izatt, in order to improve upon the imaging range of OCT imaging systems [See Izatt [0006]].

Regarding claim 29, Brennan discloses the method of claim 21.  Furthermore, Brennan does not explicitly disclose
wherein the time period comprises a time in which an ophthalmic microsurgery procedure is performed.  
However, Izatt does disclose
wherein the time period comprises a time in which an ophthalmic microsurgery procedure is performed.  [See Izatt [0004] Ophthalmic imaging applications.]
Applying the same motivation as applied in claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izatt (US 20120188555).

Regarding claim 30, Izatt discloses a microscope-integrated optical coherence tomography (MIOCT) system, comprising:
an OCT engine having a 1040 nm swept-frequency source and configured to capture OCT image volumes in a region of interest (ROI) during a time period; and  [See Izatt [0134] OCT system utilizing a 1040nm laser.  Also, see Fig. 7b, Imaging the eye.]
a computing system configured to produce a volumetric rendering of the captured OCT images and to display the volumetric rendering during the time period.  [See Izatt [0019 and Fig. 7B, and 0080] Volume projection image generated using multiple samples acquired.]

Regarding claim 34, Izatt discloses the system of claim 30.  Furthermore, Izatt discloses
wherein the ROI comprises a retina or a portion of a retina.  [See Izatt [0033] Imaging the retinal.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Izatt (US 20120188555) in view of Brennan (US 20140285811).

Regarding claim 31, Izatt discloses the system of claim 30.  Furthermore, Izatt does not explicitly disclose
wherein the computing system is configured to produce the volumetric rendering simultaneously from two different perspectives for stereoscopic display.
However, Brennan does disclose
wherein the computing system is configured to produce the volumetric rendering simultaneously from two different perspectives for stereoscopic display. [See Brennan [0090] Display for each eye which displays different images (i.e. left and right) to provide a 3D image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Izatt to add the teachings of Brennan, in order to off surgeons a visual reconstruction of subsurface features by 3D display [See Brennan [0090]].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Izatt (US 20120188555) in view of Awdeh (US 20080123183).


wherein the volumetric renderings are displayed simultaneously alongside a view of the ROI seen through microscope oculars.  
However, Awdeh does disclose
wherein the volumetric renderings are displayed simultaneously alongside a view of the ROI seen through microscope oculars.  [See Awdeh [0035 and Fig. 2] In addition to the view of the surgical field, one or more images are produced in the view provided to the user.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Izatt to add the teachings of Awdeh, in order to permit the user to maintain concentration on the object on which the microscope is trained [See Awdeh [0035]].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Izatt (US 20120188555) in view of Kang (US 20130271757).

Regarding claim 33, Izatt discloses the system of claim 30.  Furthermore, Izatt does not explicitly disclose
wherein the volumetric rendering comprises retinal structures, corneal structures, tools, and/or therapeutics that are not visible through the microscope.  
However, Kang does disclose
wherein the volumetric rendering comprises retinal structures, corneal structures, tools, and/or therapeutics that are not visible through the microscope.  [See Kang [0163] Limits the surgeons FOV to the en face scope with limited perception of micro-structures and tissue planes.  Also, see 0164, OCT is capable of micrometer-resolution images.  Also, see 0164, retinal.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Izatt to add the teachings of Kang, in order to improve upon volumetric visualization in OCT systems [See Kang [0026]].

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Izatt (US 20120188555) in view of Haung (US 20140160487).

Regarding claim 35, Izatt discloses the system of claim 30.  Furthermore, Izatt does not explicitly disclose
wherein the computing system comprises a user interface for controlling a viewing perspective of the volumetric rendering.  
However, Huang does disclose
wherein the computing system comprises a user interface for controlling a viewing perspective of the volumetric rendering.  [See Huang [0027] User-controlled model view matrix to provide multiple view perspectives.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Izatt to add the teachings of Huang, in order to improve upon OCT imaging systems [See Huang [0006]].

wherein the user interface comprises a user- selectable display of the volumetric rendering, a B-scan, and/or a maximum intensity projection (MIP) en face view.  
However, Huang does disclose
wherein the user interface comprises a user- selectable display of the volumetric rendering, a B-scan, and/or a maximum intensity projection (MIP) en face view.  [See Huang [0022] User interface to switch modes between 3D and 4D, where the 3D imaging data comprises volume rendering (this shows a selectable display incorporating selecting volumetric rendering).]
Applying the same motivation as applied in claim 35.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Izatt (US 20120188555) in view of Haung (US 20140160487) and in further view of Razzaque et al. (herein after will be referred to as Razzaque) (US 20100268067).

Regarding claim 36, Izatt (modified by Huang) disclose the system of claim 35.  Furthermore, Izatt does not explicitly disclose
wherein the user interface comprises a foot pedal controller.  
However, Razzaque does disclose
wherein the user interface comprises a foot pedal controller.  [See Razzaque [0100] Foot pedal controller.]
[See Razzaque [0100]].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486